Case 19-00730-5-JNC       Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32               Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:
  CAH ACQUISITION COMPANY #1, LLC                  CASE NO. 19-00730-5-JNC
  d/b/a WASHINGTON COUNTY                          CHAPTER 11
  HOSPITAL, et al.,

         DEBTORS.



              RESPONSE AND RESERVATION OF RIGHTS REGARDING THE
             PATIENT CARE OMBUDSMAN’S EMPLOYMENT APPLICATIONS

        First Capital Corporation (“First Capital”), by and through its undersigned counsel, for its

 Response and Reservation of Rights (the “Reservation of Rights”) Regarding the Patient Care

 Ombudsman’s Employment Applications, responding to (1) Application of Patient Care

 Ombudsman for Entry of an Order Authorizing the Retention and Employment of Nexsen Pruet,

 PLLC as Local Counsel, Nunc Pro Tunc as of July 1, 2019 (Doc. 323) (“Local Counsel App”); (2)

 Application of Patient Care Ombudsman for Entry of an Order Authorizing the Retention and

 Employment of SAK Management Services, LLC as Medical Operations Advisor, Nunc Pro Tunc

 as of July 1, 2019 (Doc. 324) (“Advisor App”); and (3) Application of Patient Care Ombudsman

 for Entry of an Order Authorizing the Retention and Employment of Greenberg Traurig, LLP as

 Counsel, Nunc Pro Tunc as of July 1, 2019 (Doc. 325) (“Counsel App,” and with the Local Counsel

 App and Advisor App, the “Employment Applications”), states as follows:

                                        BACKGROUND

        1.      On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was filed

 against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (“CAH

 #1”). On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee.




                                                                                        WA 13347412.2
Case 19-00730-5-JNC              Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32                         Page 2 of 7




            2.       On March 15, 2019, Debtor filed a Motion to Convert to Chapter 11, and the Court

 entered its Order converting the case to Chapter 11 (Doc. 28). The Trustee was appointed interim

 Chapter 11 Trustee.

            3.       Prior to the Petition Date, CAH #1 was indebted to First Capital pursuant to the

 terms and conditions of various loan agreements and documents (collectively, the “Loan

 Documents”).1          As of the Petition Date, (i) CAH #1 was liable to First Capital in excess of

 $1,198,910.39 in the aggregate principal amount (exclusive of interest and fees accrued and unpaid

 thereon and other costs, expenses and indemnities), and (ii) pursuant to the Loan Documents, CAH

 #1 is liable to the First Capital for accrued and unpaid interest in addition to all applicable fees,

 costs, and expenses to the extent allowed under the Loan Documents and applicable law, including,

 but not limited to attorneys’ fees and expenses (collectively, subsections (i), and (ii) of this

 paragraph are the “Pre-Petition Loan Indebtedness”).

            4.       As security for repayment of the Pre-Petition Indebtedness, CAH #1 granted First

 Capital security interests in, and liens upon, substantially all of their assets, as more fully described

 in the Loan Documents, including, without limitation, CAH #1’s inventory, chattel paper, accounts

 receivable, equipment, general intangibles, and the proceeds thereof (collectively, including Cash

 Collateral (as defined below), the “Collateral”). Further, CAH #1’s cash constitutes proceeds of

 the Collateral and, therefore, is cash collateral of First Capital within the meaning of 11 U.S.C. §

 363(a) (“Cash Collateral”).

            5.       On the petition date, the Trustee was in possession and/or control of approximately

 $2.2 million in cash of the CAH #1 (the “Debtor’s Cash”). First Capital asserts that the Debtor’s




 1
     First Capital’s key loan documents have been provided in an attachment to its Proof of Claim (Claim No. 68).

                                                            2
                                                                                                         WA 13347412.2
Case 19-00730-5-JNC         Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32               Page 3 of 7




 Cash constitutes its Cash Collateral. The Trustee is still in the process of verifying the nature,

 extent and validity of First Capital’s liens and security interests.

        6.      On April 17, 2019, the Court ordered the Bankruptcy Administrator to appoint a

 patient care ombudsman (Doc. 158).

        7.      On April 26, 2019, the Court approved the Third Stipulation and Consent Order (I)

 Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 186) (“Cash

 Collateral Order”). The Cash Collateral Order, among other things, authorized Trustee to use Cash

 Collateral in accordance with Section 363 for the period through and including October 25, 2019,

 in amounts and for the purposes set forth in the budget attached thereto (the “Budget”). The Cash

 Collateral Order also required Trustee to provide First Capital a monthly report and provide

 additional Adequate Protection Liens, as defined in the Cash Collateral Order.

        8.      On July 1, 2019, the Bankruptcy Administrator appointed Suzanne Koenig as

 Patient Care Ombudsman to perform the duties set forth in 11 U.S.C. § 333(b) (Doc. 303).

        9.      On July 26, 2019, First Capital filed its Proof of Claim (Claim No. 68), in which it

 states that it is owed $1,262,084.16 in principal, interest, and fees and to the extent it is over

 secured, additional post-petition interest and reimbursement of other costs and expenses, including

 reasonable attorneys’ fees.

        10.     The Trustee has generally taken the position that professional fees will only be paid

 in accordance with the Cash Collateral Order or would be paid with funds that do not constitute

 Cash Collateral. Accordingly, on July 26, 2019, the Trustee and First Capital filed a Stipulation

 Regarding the Use of Cash Collateral (Doc. 345) (the “Cash Collateral Stipulation”). In the Cash

 Collateral Stipulation, First Capital consented to the use of cash collateral to pay certain allowed

 professional fees. In addition, the Trustee and First Capital agreed that First Capital should not be



                                                    3
                                                                                          WA 13347412.2
Case 19-00730-5-JNC         Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32              Page 4 of 7




 required to respond to every motion that discusses a payment based on the fact that such pleading

 may implicate, among other stipulations, the Cash Collateral Order and the Budget, but that First

 Capital may provide its written consent to future approved non-budgeted payments without

 prejudice to its rights and protections regarding Cash Collateral as outlined in prior stipulations

 and consent orders.

        11.     In the Local Counsel App, the Patient Care Ombudsman seeks an order authorizing

 her to retain and employ Nexsen Pruet, LLC as her local counsel, nunc pro tunc as of July 1, 2019.

        12.     In the Advisor App, the Patient Care Ombudsman seeks an order authorizing her to

 retain and employ SAK Management Services, LLC as her medical operation advisor, nunc pro

 tunc as of July 1, 2019.

        13.     In the Counsel App, the Patient Care Ombudsman seeks an order authorizing her

 to retain and employ Greenberg Traurig, LLP as her counsel, nunc pro tunc as of July 1, 2019.

                        RESPONSE AND RESERVATION OF RIGHTS

        14.     The funds to pay compensation and reimburse expenses for the Employment

 Applications will come from CAH #1’s bankruptcy estate. To the extent that courts permit a

 patient care ombudsman to hire professionals they have been clear that “the duties of professionals

 employed by an ombudsman should be carefully circumscribed . . . [and] [r]epresentation of

 ombudsmen ought not to become a new profit center for law firms and other professionals.” In re

 Renaissance Hosp.-Grand Prairie, Inc., No. 08-43775-11, 2008 WL 5746904, at *4 (Bankr. N.D.

 Tex. Dec. 31, 2008). Given the broad scope of duties and the fact that the Patient Care Ombudsman

 is seeking to hire multiple professional firms, First Capital is concerned that such employment

 could lead to unnecessary duplication of services, especially given the fact that there is already a

 Chapter 11 Trustee appointed who also has retained two sets of counsel and a financial advisor.



                                                  4
                                                                                         WA 13347412.2
Case 19-00730-5-JNC              Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32              Page 5 of 7




 Accordingly, First Capital reserves all rights to object to the allowance of any excessive or

 duplicative fees when such professionals seek approval in their interim and final fee applications.

            15.     Further, the Budget does not currently contemplate the cost and expense of the

 Patient Care Ombudsman and the professional fees of the firms identified in the Employment

 Applications (the “PCO Professionals”). A new-thirteen-week budget has been contemplated by

 the Trustee, but it has not yet been completed and shared with First Capital.2

            16.     First Capital has not and does not consent to the use of its Cash Collateral (or any

 other Collateral) to pay the fees and expenses of the Patient Care Ombudsman and the PCO

 Professionals at this time. Moreover, without the benefit of a revised budget and/or an estimate of

 the Patient Care Ombudsman's costs, First Capital does not have sufficient information to evaluate

 the impact to the bankruptcy estate and First Capital’s collateral position of the retention of three

 new additional professional firms in order to give such consent and/or determine if additional

 adequate protection is necessary.

            17.     First Capital files this response out of an abundance of caution to preserve its rights

 with respect to the use of its Cash Collateral and the Debtor’s Cash. Accordingly, First Capital

 reiterates that it has not consented to the use of Cash Collateral and reserves all rights to contest

 the use of Cash Collateral and Debtor's Cash to compensate the Patient Care Ombudsman and the

 PCO Professionals. To the extent that the Patient Care Ombudsman and the PCO Professionals

 seek to use Debtor's Cash and/or Cash Collateral, it should only be done so upon written

 affirmative consent by First Capital or requested by separate motion or application to the Court

 under the applicable Bankruptcy Rules (subject to First Capital’s ability to object to the such

 relief).



 2
     The Trustee contemplates providing the revised budget the week of August 5, 2019.

                                                           5
                                                                                               WA 13347412.2
Case 19-00730-5-JNC      Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32                   Page 6 of 7




       WHEREFORE, the First Capital respectfully requests:

              a.      that any Order approving any of the Employment Applications expressly
                      clarify to the extent that the Patient Care Ombudsman and PCO
                      Professionals seek to use Debtor’s Cash and/or Cash Collateral, it should
                      only be done so upon written affirmative consent by First Capital or
                      requested by separate motion or application to the Court under the
                      applicable Bankruptcy Rules (subject to First Capital’s ability to object to
                      the such relief);

              b.      that any Order approving any of the Employment Applications provide that
                      First Capital has not consented to the use of Cash Collateral or Debtor’s
                      Cash at this time and that all of First Capital’s rights to contest the use of its
                      Cash Collateral and Debtor’s Cash to compensate the Patient Care
                      Ombudsman and the PCO Professionals are expressly preserved, along with
                      all other rights to object to the allowance of fees and expenses; and

              c.      such other and further relief as is just and necessary.

       This the 30th day of July, 2019.

                                              /s/Eric L. Johnson
                                              Eric L. Johnson
                                              ejohnson@spencerfane.com
                                              Missouri Bar No. 53131

                                              SPENCER FANE LLP
                                              1000 Walnut Street, Suite 1400
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 292-8267
                                              Facsimile: (816) 474-3216


                                              /s/Stephen W. Petersen
                                              Stephen W. Petersen
                                              N.C. State Bar No. 23462
                                              spetersen@foxrothschild.com

                                              FOX ROTHSCHILD LLP
                                              434 Fayetteville Street, Suite 2800 (27601)
                                              Post Office Box 27525
                                              Raleigh, North Carolina 27611
                                              Telephone: (919) 755-8700
                                              Facsimile: (919) 755-8800

                                              Attorneys for First Capital Corporation


                                                  6
                                                                                           WA 13347412.2
Case 19-00730-5-JNC       Doc 353 Filed 07/30/19 Entered 07/30/19 16:05:32               Page 7 of 7




                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the forgoing Response and Reservation of Rights

 Regarding the Patient Care Ombudsman’s Employment Applications was electronically filed with

 the Clerk of the Court using the CM/ECF system, which will send notice of such filing to registered

 CM/ECF users.

        This the 30th day of July, 2019.

                                              /s/Eric L. Johnson
                                              Eric L. Johnson
                                              ejohnson@spencerfane.com
                                              Missouri Bar No. 53131

                                              SPENCER FANE LLP
                                              1000 Walnut Street, Suite 1400
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 292-8267
                                              Facsimile: (816) 474-3216




                                                 7
                                                                                        WA 13347412.2
